Case 1:20-cr-00175-SEB-DML Document 6 Filed 07/22/20 Page 1 of 3 PageID #: 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                                                                    FILED
                                   INDIANAPOLIS DIVISION                          JUL 2 2 2020
UNITED STA TES OF AMERICA,                  )                                   U.S. CLERK'S OFFICE
                                                                              INDIANAPOLIS, INDIANA
                                            )
               Plaintiff,                   )
                                            )
                       v.                   )       Cause No.
                                            )

                                                                1 : zo-~~I:. o17 5 SEB :D ML
CLARENCE SAMS,                              )
                                            )
               Defendant.                   )

                                        INDICTMENT

                                        COUNT ONE
                     Unlawful Possession of a Firearm by a Convicted Felon
                                    [18 U.S.C. § 922(g)(l)]

The Grand Jury charges that:

       On or about January 30, 2020, within the Southern District of Indiana, Indianapolis

Division, the defendant,

                                     CLARENCE SAMS,

did knowingly possess in and affecting commerce a firearm, to wit: a KBI .380 caliber

semiautomatic handgun, after knowingly having been convicted of one or more of the following

felony offenses punishable by imprisonment for a term exceeding one (1) year, to wit:

       a. Dealing in Marijuana a class D felony under case 06D01-0805-FC-000079 in Boone

           County on or about October 31, 2008; and/or

       b. Theft by Receiving Stolen Property, a Class D felony in Marion County (Indiana)

           under cause number 49Fl5-9902-DF-024464, on or about May 13, 1999; and/or

       c. Carrying a Handgun without a License, a Class C felony in Marion County (Indiana)

           under cause number 49G01-0010-CF-186217, on or about February 23 , 2001; and/or
Case 1:20-cr-00175-SEB-DML Document 6 Filed 07/22/20 Page 2 of 3 PageID #: 14



       d. Theft, a Class D felony in Marion County (Indiana) under cause number 49G01-

            0405-FD-086266, on or about July 22, 2004; and/or

       e. Auto Theft, a class D felony in Marion County (Indiana) under cause number 49F09-

            0612-FD-227761 , on or about April 11 , 2007; and/or

       f.   Theft by Receiving Stolen Property, a Class D felony in Marion County (Indiana)

            under cause number 49F09-0710-FD-229746, on or about November 20, 2007; and/or

       g. Forgery, a Class C felony in Marion County (Indiana) under cause number 49G03-

            0807-PC-175731 , on or about September 16, 2008; and/or

       h. Auto Theft, a Class D felony in Marion County (Indiana) under cause number 49G 15-

            1307-FD-046015, on or about November 4, 2013 ; and/or

       1.   Theft, a Level 6 felony in Marion County (Indiana) under cause number 49G 15-1503-

            F6-007611 , on or about May 28, 2015; and/or

       J.   Carrying a Handgun without a License, a Level 5 felony in Marion County (Indiana)

            under cause number 49G20-1602-F5-004117, on or about June 1, 2016,

in violation of Title 18, United States Code, Section 922(g)(l ).




                                                  2
 Case 1:20-cr-00175-SEB-DML Document 6 Filed 07/22/20 Page 3 of 3 PageID #: 15



                                FORFEITURE ALLEGATION

       1.      Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby

gives the defendant notice that the United States will seek forfeiture of property, criminally and/or

civilly, pursuant to Title 18, United States Code, Section 924( d) and Title 28, United States Code,

Section 2461 (c), as part of any sentence imposed.

       2.      Pursuant to Title 18, United States Code, Section 924( d), if convicted of an offense

set forth in this Indictment, the defendant shall forfeit to the United States "any firearm or

ammunition involved in or used in" the offense.

       3.      The property subject to forfeiture includes, but is not necessarily limited to:

                       •   KBI .380 caliber semiautomatic handgun,

                       •   All ammunition and magazines.



                                                              A TRUE BILL:




       JOSH J. MINKLER
       UNITED STATES ATTORNEY


by:




                                                  3
